Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 Jordan Goldstein General Counsel TheStreet.com, Inc. 14 Wall Street New York, NY 10005 August 9, 2007 TheStreet.com, Inc. 14 Wall Street, 15 th Floor New York, NY 10005 Ladies and Gentlemen: I am the Vice President, General Counsel and Secretary of TheStreet.com, Inc., a Delaware corporation (TheStreet.com), and am issuing this opinion in connection with the registration statement on Form S-8 (the Registration Statement) to be filed with the Securities and Exchange Commission (the Commission) in connection with the registration under the Securities Act of 1933, as amended (the Act), of an aggregate of 1,474,702 shares of TheStreet.com common stock, par value $0.01 per share (the Shares), that may be issued from time to time pursuant to awards granted under the TheStreet.com, Inc. 2007 Performance Incentive Plan (the Plan). I have examined originals or copies, certified or otherwise identified to my satisfaction, of such documents, corporate records, certificates and other instruments, and have conducted such other investigations of fact and law, as I have deemed necessary or advisable for the purpose of rendering this opinion. Based upon the foregoing, I am of the opinion that the Shares being registered pursuant to the Registration Statement have been duly authorized for issuance by TheStreet.com, and when issued in the manner contemplated by the Registration Statement and in accordance with the terms of the Plan and the relevant award agreements, the Shares will be legally issued, fully paid and non-assessable. I am a member of the Bar of the State of New York and the foregoing opinion is limited to the laws of the State of New York, the federal laws of the United States of America and the General Corporation Law of the State of Delaware. I hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement. In giving such consent, I do not admit that I come within the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Commission promulgated thereunder. Very truly yours, /s/ Jordan Goldstein Jordan Goldstein Vice President, General Counsel and Secretary
